Citation Nr: 1700458	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-27 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating prior to March 13, 2014, and in excess of 20 percent thereafter for hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a compensable rating for hemorrhoids.

The Board remanded the instant matter in January 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

While on remand, in a June 2014 rating decision, the AOJ granted an increased rating of 20 percent for the Veteran's hemorrhoids, effective March 13, 2014, the date of a VA examination that reflected increased symptomatology.  Thereafter, in a June 2014 statement, the Veteran stated that he was satisfied with the 20 percent rating and wished to withdraw his appeal in regard to a rating in excess of 20 percent.  However, this statement also requested the appeal be returned to the Board for immediate action.  Similarly, in a separate form dated the same day, the Veteran requested that the case be returned to the Board for appellate consideration.  

An appeal may be withdrawn by an appellant as to any or all issues involved in the appeal at any time before the Board promulgates a decision, but the withdrawal must be explicit and unambiguous.  38 C.F.R. § 20.204 (2016); DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  In addition, when VA receives two conflicting documents from the same appellant on the same day, the appellant's intent is ambiguous.  See Kalman v. Principi, 18 Vet. App. 522, 524 (2004).  Thus, in light of the conflicting statements received from the Veteran, the Board finds he has not explicitly and unambiguously withdrawn the aspect of his appeal pertaining to a rating in excess of 20 percent as of March 13, 2014, for hemorrhoids.  Furthermore, as he is presumed to be seeking the maximum available benefit for a disability, the entirety of the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the Board has characterized the issue on appeal to reflect that a "staged" rating is in effect.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also notes that, in July 2014, the Veteran requested that the 20 percent rating assigned be made effective the date of his appeal to the Board.  Thereafter, the AOJ denied such claim in an April 2015 rating decision.  Also in April 2015, the Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities, to include his hemorrhoids.  As such, in a July 2015 rating decision, the AOJ denied a rating in excess of 20 percent for hemorrhoids.  However, as the Board is considering the propriety of the assigned ratings for the Veteran's hemorrhoids stemming from his October 2009 claim for increase, the Board, and not the AOJ, has jurisdiction over such issues.  Therefore, the April 2015 and July 2015 rating decisions addressing such matters are moot. 

The Board further observes that, while the Veteran's increased rating claim on appeal was most recently adjudicated in the June 2014 supplemental statement of the case, in connection with his July 2014 and April 2015 claims, he was afforded VA examinations addressing the nature and severity of his hemorrhoids in March 2015 and May 2015, and the AOJ obtained updated VA treatment records dated through December 2014.  Thereafter, the AOJ considered such evidence in connection with the April 2015 and July 2015 rating decisions.  Therefore, there is no prejudice in the Board considering such evidence in connection with claim currently on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     


FINDINGS OF FACT

1.  For the entire appeal period prior to March 13, 2014, the Veteran's hemorrhoids have resulted in no more than mild or moderate symptomatology, to include itching, pain, swelling, and bleeding, without evidence that such were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or resulted in persistent bleeding, secondary anemia, or fissures.

2.  For the appeal period since March 13, 2014, the Veteran's hemorrhoids are mild or moderate, thrombotic, and irreducible, with itching, burning, bleeding, and fissures.

3.  As of March 3, 2015, the Veteran's hemorrhoids result in impairment of sphincter control, manifested by no more than constant slight, or occasional moderate leakage. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to March 13, 2014, and in excess of 20 percent thereafter for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code (DC) 7336 (2016).

2.  As of March 3, 2015, but no earlier, the criteria for a separate 10 percent rating, but no higher, for impairment of sphincter control associated with hemorrhoids have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, DC 7332 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a December 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.     

The Veteran was also afforded multiple examinations in conjunction with the claim on appeal, conducted in December 2008, January 2010, March 2014, March 2015, and May 2015 to determine the nature and severity of his hemorrhoids.  The Veteran asserted in his June 2010 appeal that the "examination in my opinion was inadequate."  However, the Veteran has not provided any specifics as to the nature of the inadequacy.  Moreover,  the Board finds that the examinations are adequate to decide the issue as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Consequently, as the Veteran has not pointed to any actual error, deficiency, incorrect application of medical principles, or any other specific failing of any of the VA examiners in this case, the Board finds that examinations conducted in connection with his appeal are sufficient to assist VA in deciding his claim for an increased rating for hemorrhoids. 

The Board further notes that neither the Veteran nor his representative have alleged that his hemorrhoids have worsened in severity since the last VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Furthermore, the Board determines that the AOJ has substantially complied with the January 2014 remand directives by obtaining updated VA treatment records and affording the Veteran a contemporaneous VA examination addressing the nature and severity of his hemorrhoids in March 2014.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2014 remand directives, and no further action in this regard is necessary.  See D'Aries, supra.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

As an initial matter, the Board acknowledges that the Veteran's October 2009 claim for an increased rating was filed within one year of the April 2009 rating decision that granted service connection for hemorrhoids at a noncompensable rate.  However, such may not be construed as a notice of disagreement with the initially assigned rating as the filing explicitly stated that the Veteran was seeking an increased rating for his hemorrhoids, rather than disagreeing with the April 2009 rating decision and the document does not otherwise meet the requirements of a notice of disagreement as outlined in 38 C.F.R. § 20.201.  Accordingly, the Board finds that the claim is properly before the Board as one for an increased rating, not for a higher initial rating.  In this regard, the appeal period before the Board begins on October 23, 2008, the date VA received the claim for an increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that further staged ratings may be warranted for different time periods.

As noted above, when the Veteran was granted service connection for hemorrhoids, he was assigned a noncompensable rating as of August 26, 2008, pursuant to 38 C.F.R. § 4.114, DC 7336.  During the course of the appeal, a 20 percent rating was assigned as of March 13, 2014.  

Under DC 7336, hemorrhoids are assigned a zero percent rating where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Finally, a 20 percent rating, the maximum schedular rating, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  
38 C.F.R. § 4.6.

The pertinent evidence of record includes the Veteran statements, VA examinations conducted in December 2008, January 2010, March 2014, March 2015, and May 2015, as well as the Veteran's VA treatment records.  After review of the evidence of record, the Board finds that higher evaluations for the Veteran's hemorrhoids are not warranted.  However, due to associate impairment of sphincter control not contemplated by DC 7336, a separate 10 percent rating under DC 7332 is granted as of March 3, 2015.

For the period on appeal between October 23, 2008 and December 2008, there are no lay statements or medical records documenting the severity of the Veteran's hemorrhoids.  In December 2008, the Veteran was afforded a VA examination.  At such time, he reported frequently recurring hemorrhoids as well as anal itching and pain, a nagging feeling to empty his bowels, swelling, and bleeding, but no leakage of stool.  He further reported that the symptoms came and went depending on if he was constipated.  He also reported undergoing a hemorrhoidectomy during service with no residual symptoms.  In addition, the Veteran reported that he was not receiving treatment for, or experiencing any functional impairment due to, his hemorrhoids.  The examiner noted an abdominal scar six centimeters by one centimeter but indicated that it did not evidence tenderness.  In examining the Veteran, he observed external hemorrhoids, but no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, loss of sphincter control, or fistula.  He also did not find thrombosis, excessive redundant tissue, frequent recurrence, or resultant anemia.  The examiner concluded that the Veteran's usual occupation was not affected by the condition and the effect of the condition on his daily activity is irritating anal itching.

Pursuant to the Veteran's October 2009 claim for an increased rating, in January 2010, the Veteran was examined again by the VA.  At such time, the Veteran reported daily anal itching, pain, nagging feeling to empty his bowels and swelling.  He also reported frequent constipation and leakage of stool occurring 1/3 to 2/3 of the day in moderate amounts requiring use of 2 pads per day.  The Veteran stated that these symptoms were extremely discomforting and interfered with his daily activities.  In addition, the Veteran reported having abdominal surgery due to bowel obstruction.  The examiner noted the Veteran had abdominal scars that were well healed and were not tender to palpation.  While the examiner found evidence of reducible external and internal hemorrhoids with frequent recurrence, he again found no evidence of: ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  The examiner also did not find thrombosis, excessive redundant tissue, significant anemia, or fistula.  The examiner concluded that, while the Veteran's usual occupation was adversely affected due to anal itching, pain, and discharge, his daily activity was only minimally affected.

The record also contains two VA treatment records related to hemorrhoids.  In December 2009, the Veteran reported suffering from constant constipation and requested ointment to treat his hemorrhoids.  However, he also denied pain at that time.  As a result, the Veteran was prescribed Hydrocortisone topical cream.  Then, in May 2010, he reported rectal itching during outpatient treatment.

Thereafter, in a June 2010 statement, the Veteran reported experiencing irreducible internal and external hemorrhoids with secondary anemia, frequent bleeding, and excessive redundant tissue.  He also reported intense itching, frequent infection, the need to push hemorrhoids in each time he defecated, and a need to change pads six to eight times per day due to leakage. 

Subsequently, pursuant to the January 2014 remand, the Veteran was afforded another VA examination in March 2014.  At such time, he reported ongoing anal itching, burning, and bleeding with aggravated symptoms during hot weather.  The examiner did not find pertinent scarring but did find the Veteran presented several mild to moderate external hemorrhoids, which were non-thrombosed, with intact sphincter tone.  He also found several deep perianal fissures.  The examiner concluded that the condition impacted the Veteran's ability to work by requiring him to have access to restrooms for treatment purposes during the summer and half of the rest of the year.

VA treatment records dated through December 2014 reflect complaints consistent with those noted at the Veteran's examinations, to include itching, burning, bleeding, and constipation. 

The Veteran was afforded another VA examination on March 3, 2015, at which time he reported that his hemorrhoids flare-up off and on, requiring the use of rectal cream, and cause itching, burning, and bleeding.  The examiner determined that the Veteran did not have any scars related to his hemorrhoids or their treatment.  In addition, he noted impairment of sphincter control based on the Veteran's reports of slight soiling of underwear at times and the need to use a pad.  He also found the Veteran had burning and deep perianal fissures.  However, the examiner also found that the Veteran's hemorrhoids were mild or moderate in severity.

The most recent VA examination provided to the Veteran in connection with this claim was in May 2015.  At such time, he reported anal itching, burning, bleeding, and constipation.  The examiner did not note any scars related to the Veteran's hemorrhoids.  However, the examiner found moderate external hemorrhoids, which were thrombotic and irreducible.  The examiner further noted the presence of pruritus ani, or rectal inflammation, anal fissures, and persistent bleeding with secondary anemia as well as constant slight fecal leakage as a result of anal fistula.  However, the Veteran's laboratory testing failed to reveal anemia.  The examiner concluded that the Veteran would have difficulty in jobs requiring prolonged sitting. 

For the appeal period prior to March 13, 2014, the Board finds that the criteria for a compensable rating for hemorrhoids are not met.  In this regard, during such period, the Veteran's hemorrhoids have resulted in no more than mild or moderate symptomatology, to include itching, pain, swelling, and bleeding, without evidence that such were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or resulted in persistent bleeding, secondary anemia, or fissures.  For this portion of the appeal period, the record, to include VA examinations conducted in December 2008 and January 2010, the Veteran's lay statements, and VA treatment records consistently reflect such complaints; however, the clinical evidence is negative for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or resulted in persistent bleeding, secondary anemia, or fissures.  Furthermore, while the Veteran reported frequent constipation and leakage of stool occurring 1/3 to 2/3 of the day in moderate amounts requiring use of 2 pads per day at the January 2010 VA examination and a need to change pads six to eight times per day due to leakage in a June 2010 statement, objective examination failed to reveal loss of rectal tonus or loss of sphincter control.  In this regard, while the Veteran is competent to report his symptomatology, to include constipation and leakage, he is not competent, as a lay person, to diagnose a loss of sphincter control or attribute such symptoms to his hemorrhoids.

The Board also notes that, in the June 2010 statement, the Veteran experiencing irreducible internal and external hemorrhoids with secondary anemia, frequent bleeding, and excessive redundant tissue.  However, the record does not show the Veteran sought treatment for such symptoms, or otherwise reported them to his treatment providers.  Between January and June 2010, the Veteran's sole treatment record referencing hemorrhoids occurred in May 2010.  During this treatment, the only relevant symptom noted for the Veteran was rectal itch.  

Ultimately, after fully considering the Veteran's statements regarding his hemorrhoids, the Board finds that the medical records documenting the condition are of higher probative value than his lay assertions.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  In short, the Board finds that there is no indication that the Veteran's hemorrhoids manifested with more than mild or moderate symptoms prior to March 13, 2014, and that the criteria for a compensable rating prior to such date have not been met.

Since March 2014, there have been three VA examinations of the Veteran's hemorrhoids.  During the March 2014 examination, the examiner found the Veteran's hemorrhoids were mild or moderate but presented frequent recurrences and the presence of perianal fissures.  The two subsequent examinations continued to find symptomatology consistent with a 20 percent rating for hemorrhoids, thus, the Board finds that, since March 13, 2014 the Veteran's disability has been appropriately rated as such under DC 7336.

In rating the Veteran's service-connected hemorrhoids, the Board has also considered whether a higher or separate rating is warranted under any other potentially applicable DC.  In Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy. See also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  In the instant case, DC 7336 specifically addresses hemorrhoids and the resulting symptomatology.  However, the Veteran has reported fecal leakage associated with his hemorrhoids and such symptomatology is not contemplated by DC 7336.  

Rather, pursuant to DC 7332, referable to impairment of sphincter control, a 10 percent rating is warranted for constant slight, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating is warranted where there is extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted where there is complete loss of sphincter control.  In the instant case, while the Veteran has reported leakage and the need to wear a pad since the January 2010 examination, the December 2008, January 2010, and March 2014 VA examinations failed to show loss of sphincter control.  In fact, such examinations revealed no evidence of loss of rectal tonus or sphincter control, and, in March 2014, the examiner made a specific finding that the Veteran's sphincter tone is intact.

However, during the March 3, 2015 examination, which was again documented in the May 2015 VA examination, it was noted that the Veteran had impairment of sphincter control.  At the time of the March 2015 examination, such was noted to be manifested by slight soiling of underwear at times and the need to use a pad.  At the May 2015 VA examination, such impairment resulted in constant slight fecal leakage.  However, more severe symptomatology associated with such disorder was not shown.  As such, resolving all doubt in the Veteran's favor, the Board finds that, as of March 3, 2015, but no earlier, a separate 10 percent rating, but no higher, for loss of sphincter control is warranted. 

Additionally, the Board has considered whether the Veteran is entitled to a separate rating for pruritus ani, which was noted at the May 2015 VA examination.  However, such is evaluated under DC 7337, which states that such disorder is rated pursuant to the underlying condition, which, in this case, is hemorrhoids.  Therefore, as the Veteran is currently rated for his hemorrhoids pursuant to DC 7336, he is not entitled to a separate rating for pruritus ani.

Finally, for both periods on appeal, the Board has also considered whether the Veteran should receive a separate rating for scars.  In this regard, during the December 2008 examination, the Veteran reported no residual symptoms from his in-service hemorrhoidectomy.  In the January 2010 examination, the examiner found the Veteran has abdominal scars.  However, the same examiner only found one abdominal scar during the December 2008 examination and thus the presence of multiple scars noted in January 2010 appears to be a typo.  In addition, none of the three subsequent examinations of the Veteran found scars related to his hemorrhoids or their treatment.  Based on these findings, the Board concludes that a compensable rating for scars is not warranted.  

The Board has also considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected hemorrhoids.  However, the Board finds that his symptomatology has been stable during both periods reviewed by the Board.  Therefore, assigning additional staged ratings for the disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
38 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hemorrhoids with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  Here, the Veteran's hemorrhoids are manifested by bleeding, pain, itching, and perianal fissures, symptoms which are considered by DC 7336.  Furthermore, the Veteran's rectal inflammation due to pruritus ani is fully contemplated by his rating under DC 7336.  The Veteran has also experienced leakage, however this is being rated appropriately rated under DC 7332.  Thus, the most probative evidence of record indicates that the Veteran's documented symptoms, and their resulting impairment, are contemplated by the rating schedule.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id. citing Thun, supra; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the present case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.    In the instant case, the Board notes that, in a July 2015 rating decision, the Veteran was awarded a TDIU as of April 16, 2015, based, in part, on his hemorrhoids.  Consequently, a TDIU is moot as of April 16, 2015.  Furthermore,  he did not appeal this decision with respect to the propriety of the effective date assigned for his TDIU.  Such adjudication reflect the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Furthermore, for the appeal period prior to April 16, 2015, the Board finds that, while the Veteran's hemorrhoids impacted his ability to work by requiring him to have access to restrooms for treatment purposes during the summer and half of the rest of the year; resulted in anal itching, pain, and discharge; and that he would have difficulty in jobs requiring prolonged sitting, the evidence does not show that such disability alone precluded employment.  Accordingly, the Board finds that a claim for a TDIU need not be addressed further.

In sum, the Board finds no basis upon which to award a compensable rating prior to March 13, 2014, or in excess of 20 percent thereafter, for the Veteran's service-connected hemorrhoids.  However, the Board finds that a separate rating of 10 percent, but no higher, for impairment of sphincter control due to hemorrhoids as of March 3, 2015, but no earlier, is warranted.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A compensable rating prior to March 13, 2014, and in excess of 20 percent thereafter for hemorrhoids is denied.

As of March 3, 2015, but no earlier, a separate rating of 10 percent, but no higher, for impairment of sphincter control associated with hemorrhoids is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


